Citation Nr: 9904723	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  97-06 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin condition to 
include chloracne as secondary to exposure to herbicides. 

2.  Entitlement to service connection for peripheral 
neuropathy to include acute or subacute peripheral neuropathy 
as secondary to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had verified periods of active duty with the Navy 
from February 1965 to September 1965, with the Marine Corps 
from October 1965 to August 1968, with the Army from 
September 1968 to July 1971, with the Navy from October 1971 
to June 1972, and with the Army from November 1972 to April 
1973 and February 1974 to September 1975.  The veteran served 
in Vietnam with the Marine Corps and with the Army.

This matter arises from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, that denied a claim for service 
connection for a skin condition to include chloracne as 
secondary to exposure to herbicides.  That decision also 
found that a claim for service connection for acute and 
subacute peripheral neuropathy was not well grounded.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of these issues.

In a March 1997 substantive appeal, the veteran indicated 
that he did not desire a hearing.  


REMAND

The veteran contends that he suffered peripheral neuropathy 
as a result of exposure to herbicides in Vietnam.  He also 
maintains that current skin disorders represent chloracne and 
are related to exposure to herbicides in Vietnam.  The record 
reflects that he served in Vietnam during the Vietnam Era and 
was awarded the Purple Heart for shrapnel wounds received in 
combat.  The record also reflects that the veteran is 
currently incarcerated and, as such, is less able to search 
the Government archives than if he were not incarcerated.  
The Board therefore finds a heightened duty to assist in this 
case.  The Board notes that more recent medical evidence in 
the claims file indicates that the veteran suffers from 
diabetes and hypertension.

Briefly, the service medical records in the veteran's claims 
file indicate that he was treated for acne, acne vulgaris, 
pustules, and a boil on the abdomen during active service.  
Although his initial entrance examination in January 1965 was 
negative for any skin condition, after several months with 
the Navy, severe acne was first recorded.  The veteran's 
service medical records for his active service with the 
Marine Corps from October 1965 to August 1968 are not 
currently associated with the claims file.  As a result, the 
Board cannot ascertain whether the veteran was treated for 
chloracne during that period.  Subsequently, after combat 
service in Vietnam, acne vulgaris, pustules, and a boil were 
treated.  While one treatment report notes acne since age 12, 
it does not explain the prior examination reports which do 
not indicate a history of such a condition and further, the 
veteran has specifically reported that he did not have acne 
prior to active service.  The veteran was afforded an Agent 
Orange examination in March 1980 and a VA general medical 
examination in September 1980; both reports note continued 
acneform lesions of the back, shoulders, and other areas.  
The Board requests an additional search for the missing 
service medical records and, whether or not such records are 
received, that the veteran be afforded an examination to 
determine the nature and etiology of any current skin 
conditions.

Concerning the claim for service connection for peripheral 
neuropathy to include acute or subacute peripheral neuropathy 
as secondary to exposure to herbicides, the Board also 
requests additional development.  The veteran's service 
records indicate that he served on active duty with the 
Marine Corps from October 1965 to August 1968; however, the 
claims file contains no medical records from this period of 
active service.  Subsequent documents confirm that during 
this period of active service, the veteran served in Vietnam, 
was wounded in combat, and received the Purple Heart.  A VA 
Form 3101, Request for Information, requesting service 
department and medical records for the period of active 
service from October 1965 to August 1968 was returned from 
the National Personnel Records Center (NPRC) dated in October 
1968.  A handwritten note on the Form 3101 indicates that 
NPRC did not have any medical records for the veteran and 
that the request had been forwarded to the Bureau of Medicine 
& Surgery, Department of the Navy, at Washington, D.C.  
Subsequently, service medical records dated from January 1965 
to September 1965 were received from the Navy; however, no 
further mention was made of the veteran's subsequent service 
with the Marine Corps.  

In 1971, the RO made another attempt to obtain service 
medical records.  In September 1971, a Form 3101 requesting 
service department and medical records for the veteran's 
active Naval, Marine Corps, and Army service was returned 
from NPRC along with some Army medical treatment records that 
NPRC had located.  NPRC also added a handwritten note 
requesting that the RO submit separate Form 3101's for Navy 
and Marine Corps service medical records.  There is no 
indication in the claims file that the RO made any further 
request for any medical records from the veteran's two years 
and nine months of active Marine Corps duty.  

The Board finds that the medical records from the veteran's 
Marine Corps service are crucial to his claims because he 
first served in combat in Vietnam during that time and his 
claim for service connection for acute or subacute peripheral 
neuropathy depends on a showing of such symptoms within a 
week or months of such exposure and resolving within two 
years of the date of onset.  His claim for service connection 
for skin disorders depends, in part, on showing that 
chloracne was manifested to a degree of 10 percent or more 
within a year of exposure.  Moreover, because the RO's first 
unsuccessful attempt to obtain such records from NPRC was 
made quite soon after the veteran's separation from the 
Marine Corps, those medical records might not yet have 
reached NPRC.  Specifically then, the Board requests that an 
additional attempt be made to obtain the veteran's service 
medical records for his period of active Marine Corps duty 
from October 1965 to August 1968.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should attempt to locate any 
service medical records for the veteran's 
active service in the Marine Corps from 
October 1965 to August 1968.  If the 
search for records yields negative 
results, that fact should be clearly 
documented in the claims file.

2.  The RO should attempt to obtain any 
relevant VA, prison, or private treatment 
records since issuance of the February 
1997 statement of the case.  If the 
search for records yields negative 
results, that fact should be clearly 
documented in the claims file.

3.  After receiving and associating the 
above-mentioned records, the veteran 
should be afforded a VA skin examination 
(or other skin examination if a VA 
examination is not possible).  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and the examiner should 
acknowledge such review in the 
examination report.  The examiner is 
asked to report on any current skin 
disorders found, including acneform 
lesions and scars, and, if any such skin 
disorder is found, the examiner is asked 
to determine whether it is at least as 
likely as not that any current skin 
disorder is related to skin disorders 
first noted during active service.

4.  If, and only if, peripheral 
neuropathy is noted in any service 
medical records obtained during the 
development requested above, the veteran 
should be provided a VA examination (or 
other examination if a VA examination is 
not possible) to determine the nature and 
extent, if any, of any current residuals 
and whether it is at least as likely as 
not that they are related to active 
service. 

5.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  

6.  After ensuring that all requested 
development has been accomplished to the 
extent possible, the RO should again 
consider the veteran's claim for service 
connection for a skin condition to 
include chloracne as secondary to 
exposure to herbicides, and for 
peripheral neuropathy to include acute or 
subacute peripheral neuropathy as 
secondary to exposure to herbicides.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.  


The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board expresses no 
opinion as to any outcome.  The veteran is free to submit 
additional evidence while the matter is on remand; however, 
no action by the veteran is required until he receives 
further notice.  



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 7 -


